Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Power of Attorney Matthew Burton (Reg. No. 75644) on 02 Jun 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A method for medical device navigation, the method comprising:
determining an emplacement of a 2D medical image in a 3D virtual space;
determining an emplacement of a virtual medical device in the 3D virtual space, the virtual medical device corresponding to a physical medical device;
determining an intersection of a trajectory of the virtual medical device and the 2D medical image based on the emplacement of the virtual medical device and the emplacement of the 2D medical image;
determining a dynamic point-of-projection location for the virtual medical device based at least in part on the determined intersection, 
wherein the dynamic point-of-projection location is a point along a ray that is normal to a 2D plane corresponding to the 2D medical image and that passes through the intersection,
wherein the dynamic point-of-projection location changes as a relative emplacement [[of]]between the virtual medical device and the 2D medical image changes; and
causing a display to concurrently display a 2D scene comprising:
the 2D medical image, and
a 2D projection of the virtual medical device onto the 2D medical image from a perspective of the dynamic point-of-projection location, wherein portions of the 2D projection that correspond to portions of the virtual medical device that are more distant from the dynamic point-of-projection location appear smaller in the 2D scene than portions of the 2D projection that correspond to portions of the virtual medical device that are nearer to the dynamic point-of-projection location, and wherein the 2D projection of the virtual medical device changes as the relative emplacement [[of]]between the virtual medical device and the 2D medical image changes.

Claim 6 has been cancelled.

Claim 8 has been amended as follows:
The method of Claim 1, wherein the virtual medical device is a first virtual medical device, wherein the physical medical device is a first physical medical device, the method further comprising:
determining an emplacement of a second virtual medical device in the 3D virtual space, the second virtual medical device corresponding to a second physical medical device that is different from the first physical medical device; and
causing [[a]]the display to further concurrently display on the 2D scene:
a projection of the second virtual medical device onto the 2D medical image from the perspective of the dynamic point-of-projection location.

Claim 9 has been amended as follows:
The method of Claim 1, wherein the virtual medical device is a first virtual medical device, wherein the physical medical device is a first physical medical device, wherein the dynamic point-of-projection location is a first dynamic point-of-projection location, the method further comprising:
determining an emplacement of a second virtual medical device in the 3D virtual space, the virtual medical device corresponding to a second physical medical device that is different from the first physical medical device; 
determining a second dynamic point-of-projection location for the second virtual medical device; and
causing [[a]]the display to further concurrently display on the 2D scene:
a projection of at least a portion of the second virtual medical device onto the 2D medical image from a perspective of the second dynamic point-of-projection location, wherein the second dynamic point-of-projection location is different from the first dynamic point-of-projection location.

Claim 10 has been amended as follows:
	The method of Claim 1, wherein said causing the display to concurrently display the 2D scene comprises causing the display to display an orthographic projection of the virtual medical device onto the plane of the 2D medical image.

Claim 11 has been amended as follows:
A method for medical device navigation, the method comprising:
determining a relative emplacement of a virtual medical device with respect to an image plane of a 2D medical image;
determining a dynamic center-of-projection based at least in part on the relative emplacement of the virtual medical device plane, wherein the dynamic center-of-projection changes as [[a]]the relative emplacement of [[a]]the virtual medical device and [[a]]the 2D medical image changes[[;]], 
determining [[an]]a first intersection based at least in part on the relative emplacement of the display object with respect to the image plane, wherein the first intersection comprises [[an]]a second intersection of an axis of the display object with the image plane, and wherein the dynamic center-of-projection is a point along a ray that is normal to the image plane and that passes through the first intersection; and
causing a display to concurrently display a 2D scene comprising:
a rendering of [[a]]the 2D medical image, and
a projection of the virtual medical device virtual medical device virtual medical device 

Claim 12 has been amended as follows:
The method of Claim 11, further comprising:
determining an emplacement of [[a]]the 2D medical image in a 3D virtual space
determining an emplacement of the virtual medical device 
wherein the relative emplacement of the virtual medical device the 2D medical image in the 3D virtual space and the emplacement of the virtual medical device 

Claim 13 has been amended as follows:
The method of Claim 12, further comprising:
receiving first emplacement data, wherein said determining the emplacement of the 2D medical image in the 3D virtual space is based at least in part on the first emplacement data; and
receiving second emplacement data, wherein said determining the emplacement of the virtual medical device 

Claim 17 has been cancelled.

Claim 18 has been amended as follows:
	The method of Claim 11, further comprises mapping points onto the image plane that correspond a plurality of projecting lines, wherein each of the plurality of projecting lines emanate from the dynamic center-of-projection and intersect both the virtual medical device 

Claim 19 has been amended as follows:
The method of Claim 11, wherein at least a portion of the projection of the virtual medical device virtual medical device 

Claim 20 has been cancelled.

Claim 21 has been amended as follows:
A system for medical device navigation comprising one or more processors configured to:
determine an emplacement of a 2D medical image in a 3D virtual space;
determine an emplacement of a virtual medical device in the 3D virtual space, the virtual medical device corresponding to a physical medical device;
determine an intersection of a trajectory of the virtual medical device and the 2D medical image based on the emplacement of the virtual medical device and the emplacement of the 2D medical image;
determine a dynamic point-of-projection location for the virtual medical device based at least in part on the determined intersection, 
wherein the dynamic point-of-projection location is a point along a ray that is normal to a 2D plane corresponding to the 2D medical image and that passes through the intersection,
wherein the dynamic point-of-projection location changes as a relative emplacement [[of]]between the virtual medical device and the 2D medical image changes; and
cause a display to concurrently display a 2D scene comprising:
the 2D medical image, and
a 2D projection of the virtual medical device onto the 2D medical image from a perspective of the dynamic point-of-projection location, wherein portions of the 2D projection that correspond to portions of the virtual medical device that are more distant from the dynamic point-of-projection location appear smaller in the 2D scene than portions of the 2D projection that correspond to portions of the virtual medical device that are nearer to the dynamic point-of-projection location, and wherein the 2D projection of the virtual medical device changes as the relative emplacement [[of]]between the virtual medical device and the 2D medical image changes.

Claim 22 has been amended as follows as:
The system of Claim 21, wherein to cause the display to concurrently display the 2D scene, the one or more processors is configured to map the projection of the virtual medical device onto the 2D medical image at least in part by mapping points onto the 2D medical image that correspond a plurality of projecting lines, wherein each of the plurality of projecting lines emanate from the dynamic point-of-projection location and intersect both the virtual medical device and the 2D medical image, wherein the points are mapped at the intersection of a particular set of projecting lines from the plurality of projecting lines with the 2D medical image.

Claim 24 has been cancelled.

Allowable Subject Matter
Claims 1, 4-5, 7-13, 18-19, 21-23, and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, prior arts of record do not disclose, neither in combination nor individually, at least “the dynamic point-of-projection/center-of-projection location is a point along a ray that is normal to a 2D plane corresponding to the 2D medical image and that passes through the intersection”, as recited in the independent claims. In particular, Namii et al. (US Patent Pub No. 2006/0135866), a prior art previously made of record, discloses a point-of-projection/center-of-projection that is not a point along a ray that is normal to a 2D plane corresponding to a medical image and that passes through an intersection between a medical device and the medical device (see at least Figs. 3, 4A-B and [0080]). The technical advantage of the claimed invention is to “provide the healthcare provider with manual control over a medical device, while making the spatial relationships between image guidance data (non-limiting examples: display objects, image guidance cues) more intuitive via a visual display” ([0030] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799